OPINION-A WE DO NOT EXPRESS ANY OPINION AS TO THE NATURE OF THE REPORT TO BE REQUIRED (THAT IS, WHETHER IT MUST BE IN PERSON OR NOT) NOR AS TO THE NATURE OF THE ACCOMPANYING PROOF FROM TWO CITIZENS AS TO THE NON VIOLATION OF ANY LAW, ETC. NOR DO WE EXPRESS ANY OPINION AS TO WHETHER THE RECEIVING OF REPORTS OR OTHER SUPERVISION OF PERSONS ON SUSPENDED SENTENCES IS ANY PART OF THE DUTIES OF A COURT BAILIFF AS SUCH, OR WHETHER ANY PERSON APPOINTED BY A JUDGE TO RECEIVE SUCH REPORTS IS AUTHORIZED ANY COMPENSATION FOR SUCH SERVICES. SUBJECT MATTER: TO SUPERVISE AND REPORT ON PERSONS ON SUSPENDED SENTENCES FROM THE DISTRICT COURT. CITE: 22 Ohio St. 1961 992 [22-992], 22 Ohio St. 1963 Supp., 991 [22-991] (HUGH COLLUM)